Case 1:21-cv-20640-BB Document 9 Entered on FLSD Docket 03/11/2021 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           Case No. 21-cv-20640-BLOOM/Otazo-Reyes

 TCM FINANCE, LLC, et al.,

         Plaintiffs,
 vs.

 CONATEGI, LLC, et al.,

       Defendants.
 __________________________/

                                       ORDER TO REMAND

         THIS CAUSE is before the Court upon Plaintiffs’ Motion for Remand and Other Relief,

 filed on February 17, 2021, ECF No. [6] (“Motion”), to which Defendants Conategi, LLC and

 Roberto Orta Paro (“Defendants”) have failed to file a Response. The Court has carefully reviewed

 the Motion, the record, the applicable law, and is otherwise fully advised. For the reasons set forth

 below, the Motion is granted.

         Plaintiffs originally filed this action on December 6, 2019 for mortgage foreclosure in the

 Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida, entitled

 TCM Finance, LLC, et al. v. Conategi, LLC, et al., Case No. 2019-035659-CA-01 (“Circuit Court

 Action”). ECF No. [6] at 1. Despite Defendants’ extensive litigation efforts, Plaintiffs obtained

 final summary judgment on October 29, 2020. Id. at 1-2. On January 12, 2021, Plaintiffs purchased

 the subject property at a public foreclosure sale. Id. at 2. A certificate of sale was issued on January

 15, 2021, and a certificate of title was issued on January 28, 2021. Id. On February 5, 2021,

 Plaintiffs filed a Motion for Writ of Possession, seeking to remove Defendant Orta, and all others

 in possession, from the subject property. Id.
Case 1:21-cv-20640-BB Document 9 Entered on FLSD Docket 03/11/2021 Page 2 of 7

                                                      Case No. 21-cv-20640-BLOOM/Otazo-Reyes


        On February 16, 2021, Defendants removed the Circuit Court Action, pursuant to 28 U.S.C.

 § 1331, claiming that Plaintiffs’ Motion for Writ of Possession violates Federal law—namely, the

 temporary moratorium on evictions under the Coronavirus Aid, Relief, and Economic Security

 Act (“CARES Act”). See ECF No. [1] (“Notice”). On February 17, 2021, Plaintiffs filed the instant

 Motion, seeking to remand the proceedings for three reasons: (1) the CARES Act has no

 application to the case at hand; (2) the Motion for Writ of Possession is not an “other paper” that

 invokes the Court’s jurisdiction; and (3) Defendants “fully engaged in this case and vigorously

 defended against it[,]” thereby waiving their right to remove the state court action. ECF No. [6] at

 2-3. Plaintiffs also seek sanctions against Defendants and Defendants’ counsel for filing a frivolous

 removal. Id. at 3.

        As an initial matter, remand is appropriate because Defendants have failed to comply with

 various court orders. On February 17, 2021, the Clerk of Court issued two Notices alerting

 Defendants of their failure to (1) pay the required filing fee, and (2) file their Civil Cover Sheet.

 See ECF Nos. [3] & [4] (“Noncompliance Notices”). These Noncompliance Notices also instructed

 Defendants to file a completed Civil Cover Sheet and a Notice of Compliance of Filing Fee,

 indicating that the $402.00 filing fee had been paid, within 24 hours. Id. Additionally, on February

 25, 2021, the Court issued an Order to Show Cause alerting Defendants of their failure to comply

 with the Court’s Removal Order, ECF No. [7], directing Defendants to file a notice with the Court

 attaching a copy of the docket sheet in the Circuit Court Action. ECF No. [8]. To date, Defendants

 have failed to file any of the materials listed in the Noncompliance Notices or in the Order to Show

 Cause. Remand is appropriate for this reason alone.

        Remand is also appropriate because Defendants have failed to respond to the Motion or

 request an extension of time in which to do so. It is well-established that “[o]n a motion to remand,




                                                  2
Case 1:21-cv-20640-BB Document 9 Entered on FLSD Docket 03/11/2021 Page 3 of 7

                                                        Case No. 21-cv-20640-BLOOM/Otazo-Reyes


 the removing party bears the burden of showing the existence of federal subject matter

 jurisdiction.” Williams v. Aquachile, Inc., 470 F. Supp. 3d 1277, 1279 (S.D. Fla. 2020) (quoting

 Conn. State Dental Ass’n v. Anthem Health Plans, Inc., 591 F.3d 1337, 1343 (11th Cir. 2009));

 see also Jones v. Bank of Am., N.A., 564 F. App’x 432, 434 (11th Cir. 2014) (“failure to respond

 to any portion or claim in a motion indicates such portion, claim or defense is unopposed.” (quoting

 Kramer v. Gwinnett Cnty., Ga., 306 F. Supp. 2d 1219, 1221 (N.D. Ga. 2004))).

         However, in addition to Defendants’ failure to comply with court orders and respond to the

 Motion, a review of the Notice reveals an additional basis for remand. Specifically, the Notice

 claims that the basis for this Court’s jurisdiction is as follows:

         Recently and less than 30-days ago, on February 5, 2021, the Plaintiffs,
         masquerading as bonafide Third-Party Purchaser’s [sic], filed their Motion for Writ
         of Possession in violation of Federal law, in violations [sic] of the Centers for
         Disease Control and Prevention’s Temporary Halt in Evictions to Prevent the
         Further Spread of Covid-19, in violation of the regulatory authority pursuant to the
         Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”).

 ECF No. [1] at 1-2 (errors in original). Defendants’ remarkably broad statement, on its own, is

 plainly insufficient to confer federal jurisdiction on this Court. While the CARES Act may be a

 basis for federal question jurisdiction, Defendants point to no specific provision of the CARES

 Act that would prevent the Circuit Court from issuing the Writ of Possession and removing

 Defendant Orta from the subject property. Indeed, as Plaintiffs correctly note, the temporary

 moratorium on evictions does not cover the mortgage foreclosed on in the Circuit Court Action

 because it was a private mortgage and not a “covered property” within the meaning of the Act.

 ECF No. [6] at 1-2; see also 15 U.S.C. § 9058(a)(2). Even if it was, Defendant’s hypothetical

 CARES Act claim would appear to attack the Circuit Court’s final judgment in an attempt to re-

 litigate the foreclosure action in this forum. “The Rooker-Feldman doctrine makes clear that

 federal district courts cannot review state court final judgments because that task is reserved for



                                                    3
Case 1:21-cv-20640-BB Document 9 Entered on FLSD Docket 03/11/2021 Page 4 of 7

                                                         Case No. 21-cv-20640-BLOOM/Otazo-Reyes


 state appellate courts or, as a last resort, the United States Supreme Court.” Casale v. Tillman, 558

 F.3d 1258, 1260 (11th Cir. 2009); see also Nicholson v. Shafe, 558 F.3d 1266, 1271 (11th Cir.

 2009) (federal district courts have “no authority to review final judgments of a state court”); Doe

 v. Fla. Bar, 630 F.3d 1336, 1340-41 (11th Cir. 2011) (where applicable, Rooker-Feldman deprives

 federal court of subject matter jurisdiction). For these reasons, Defendants’ Notice falls well short

 of satisfying its burden that a basis for removal exists.

         Further, the totality of the circumstances in this case undeniably warrant the imposition of

 attorneys’ fees and costs against Defendants. See 28 U.S.C. § 1447(c), (“[a]n order remanding the

 case may require payment of just costs and any actual expenses, including attorney fees, incurred

 as a result of the removal.”). It is evident from the record in the Circuit Court Action that

 Defendants have improperly removed this action as yet another attempt to stall the foreclosure

 sale. Specifically, despite Defendants’ failure to file with the Court a notice attaching the docket

 sheet in the Circuit Court Action, the publicly available docket1 shows the following:

     December 6, 2019               Plaintiffs initiate action for mortgage foreclosure.
     September 10, 2020             Plaintiffs file Motion for Summary Judgment.
     October 1, 2020                Defendant Orta files Suggestion of Bankruptcy, see In re
                                    Roberto Orta Paro, No. 20-20813-LMI (Bankr. S.D. Fla. Oct.
                                    1, 2020), ECF No. [1].
     October 29, 2020               Circuit Court Judge Spencer Eig enters Summary Final
                                    Judgment of Foreclosure in favor of Plaintiffs and against
                                    Defendants.

                                    Final Summary Judgment Order provides, in pertinent part:
                                     (1) Defendants are ordered to pay Plaintiffs a total amount
                                         of $367,285.94 plus accrued interest from the date of
                                         judgment.
                                     (2) In the event Defendants fail to pay, the Clerk of Court
                                         shall conduct a foreclosure sale on January 12, 2021.

 1
   The Court takes judicial notice of Miami-Dade County Circuit Court’s online docket and certain
 documents therein. See Fed. R. Evid. 201; see also United States v. Rey, 811 F.2d 1453, 1457 n.5 (11th Cir.
 1987) (“A court may take judicial notice of its own records and the records of inferior courts.” (citation
 omitted)).


                                                     4
Case 1:21-cv-20640-BB Document 9 Entered on FLSD Docket 03/11/2021 Page 5 of 7

                                                      Case No. 21-cv-20640-BLOOM/Otazo-Reyes


                                   (3) In the event Defendants, or any other persons, fail to
                                        immediately vacate the premises following the issuance
                                        of a Certificate of Title, the Clerk of Courts is directed
                                        to issue a Writ of Possession to the purchaser without the
                                        necessity of a further order from the Court.
     December 7, 2020             Defendant Orta refiles Suggestion of Bankruptcy.
     December 18, 2020            Bankruptcy Court enters Order Granting Ex Parte Motion to
                                  Dismiss Case, see In re Roberto Orta Paro, No. 20-20813-
                                  LMI (Bankr. S.D. Fla. Dec. 18, 2020), ECF No. [36].
     January 11, 2021             Defendant Orta sends ex parte letter to Judge Eig, requesting
                                  that the Court postpone the public auction date set for January
                                  12, 2021.
     January 12, 2021             Public auction takes place, in which Plaintiffs purchase the
                                  property.
     January 15, 2021             Certificate of Sale issued.
     January 28, 2021             Certificate of Title issued.
     February 2, 2021             Defendant Orta drafts ex parte letter to Circuit Court Judge
                                  Migna Sanchez-Llorens, seeking to “ratify [his] petition” to
                                  Judge Eig.
     February 5, 2021             Plaintiffs file Motion for Writ of Possession, seeking to
                                  remove Defendant Orta, and all others in possession, from the
                                  subject property.
     February 12, 2021            Defendants file Notice of Appeal, and appeal to the Third
                                  District Court of Appeal, the Certificate of Sale, Certificate of
                                  Title, and “all prior orders which lead [sic] to, the
                                  compromise, and/or which have been subsumed therein[.]”
     February 16, 2021            Defendants file Notice of Removal.

        More concerningly, Defendants’ counsel has employed the same removal tactics in a

 number of other foreclosure cases. See, e.g., Elizon DB Transfer Agent LLC v. CMG Cap., LLC,

 No. 1:21-cv-20795-UU (S.D. Fla. Mar. 2, 2021), ECF No. [7] (remanding case sua sponte; filing

 fee not paid and no civil cover sheet filed); Axos Bank v. Chowdhury, No. 0:20-cv-62342-RS (S.D.

 Fla. Jan. 12, 2021), ECF No. [12] (granting motion to remand and request for attorneys’ fees; no

 civil cover sheet filed); 5AIF Maple 2 LLC v. 5725 Lagorce Partners LLC, No. 1:20-cv-24178-

 RNS (S.D. Fla. Nov. 16, 2020), ECF No. [21] (granting motion to remand and referring motion

 for attorneys’ fees and motion for sanctions to magistrate judge; no civil cover sheet or state court

 records filed); Deutsche Bank Nat’l Tr. Co. v. Rodriguez, No. 1:19-cv-24882-JEM (S.D. Fla. Jan.


                                                  5
Case 1:21-cv-20640-BB Document 9 Entered on FLSD Docket 03/11/2021 Page 6 of 7

                                                         Case No. 21-cv-20640-BLOOM/Otazo-Reyes


 21, 2020), ECF No. [19] (granting motion to remand by default and noting that there appeared to

 be no basis for removing the foreclosure action; no state court records filed initially, but such

 records were later submitted upon court order); see also First Sw. Fin. LLC v. T.D. Bank, N.A.,

 No. 1:21-cv-20484-DPG (S.D. Fla. Mar. 4, 2021), ECF No. [8] (granting motion to remand by

 default in state court writ of garnishment case; no civil cover sheet or state court records filed);

 First Sw. Fin. Servs., LLC v. Dawkins Home Inc., No. 1:20-cv-24768-JAL (S.D. Fla. Jan. 19,

 2021), ECF No. [32] (granting motion to remand in part and denying in part as to request for

 attorneys’ fees in state court replevin case; no civil cover sheet or state court records filed).

         These removals are patently frivolous and reflect pure gamesmanship. Each removal lacks

 a proper foundation and, oftentimes, the removing party fails to pay the filing fee, file the civil

 cover sheet, and/or respond to the motion for remand, as occurred in this case. Each case reveals

 counsel’s use of a removal to federal court as a means to an end in order to postpone an eviction

 or a foreclosure sale. This conduct runs contrary to counsel’s duty of candor to the tribunal and

 serves only to waste limited resources of all parties and institutions involved—both at the state and

 federal level.

         The Court reminds Defendants’ counsel that, “as officers of the court, attorneys are

 servants of the law rather than servants of the highest bidder.” Malautea v. Suzuki Motor Co., 987

 F.2d 1536, 1547 (11th Cir. 1993).

         The duty of candor is an important part of our justice system for several reasons.
         First, . . . the duty of candor is an integral part of ensuring that our system of justice
         functions properly because first and foremost an attorney is an officer of the court,
         an institution whose purpose is to seek the truth in order to do justice. See Malautea,
         987 F.2d at 1546. Second, the duty of candor is important to providing clients with
         an attorney’s “independent professional judgment” so as to not create unreasonable
         client expectations, which when dashed can undermine confidence in the justice
         system. See Fla. Bar Rule 4-2.1. Third, the duty of candor helps promote judicial
         efficiency and avoid crowding the court’s docket with frivolous actions. See Cooter
         & Gell v. Hartmarx Corp., 496 U.S. 384, 393 (1990) (stating that the purpose of



                                                     6
Case 1:21-cv-20640-BB Document 9 Entered on FLSD Docket 03/11/2021 Page 7 of 7

                                                     Case No. 21-cv-20640-BLOOM/Otazo-Reyes


        Rule 11 is to deter baseless filings in district court and streamline administration
        and procedure).

 Bautista v. Star Cruises, 696 F. Supp. 2d 1274, 1281 (S.D. Fla. 2010). As such, the Court

 admonishes Defendants’ counsel and requires counsel to review his ethical obligations under the

 Rules Regulating the Florida Bar.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

        1. The Motion, ECF No. [6], is GRANTED.

        2. The above-styled case is REMANDED to the Eleventh Judicial Circuit in and for

            Miami-Dade County, Florida.

        3. Defendants’ counsel is ordered to pay the $402.00 filing fee by March 18, 2021.

            Failure to do so will result in the imposition of the appropriate sanctions against

            counsel for Defendants.

        4. By April 8, 2021, Plaintiffs may file a motion for reasonable attorneys’ fees and costs,

            along with the appropriate affidavits and documentation required under Local Rule 7.3.

            To the extent Plaintiffs seek sanctions against Defendants and/or Defendants’ counsel

            pursuant to Federal Rule of Civil Procedure 11 or 28 U.S.C. § 1927, Plaintiffs may file

            a motion for sanctions by April 8, 2021.

        5. The Clerk of Court shall CLOSE this case for administrative purposes only.

        DONE AND ORDERED in Chambers at Miami, Florida, on March 10, 2021.



                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE


 Copies to:
 Counsel of Record



                                                 7
